Exhibit 10.1

10b5-1 Individual Stock Sale Plan

 

 

This Sales Plan (the "Sales Plan") is entered into this 16th day of March, 2012,
between Mark Lee Mroczkowski, an individual located at 8157 St. Andrews Circle
Orlando, FL 32835 (the "Seller"), and Merrimac Corporate Securities, Inc.,
located at 1185 Spring Center South Blvd., #1060, Altamonte Springs, FL 32714
(the "Broker").

 

RECITALS

 

WHEREAS, the seller desires to establish this Sales Plan to sell certain shares
of common stock (the "Stock") of MediaNet Technologies Inc. (the "Issuer"); and

 

WHEREAS, the Seller desires to engage Broker to effect sales of shares of Stock
in accordance with this Sales Plan.

 

NOW, THEREFORE, the Seller and Broker hereby agree as follows:

 

AGREEMENT

 

1. Sales Plan. Broker shall use its best efforts to effect sales (each a "Sale"
and, collectively, the "Sales") of a total of one million two hundred and fifty
thousand (1,250,000) shares of Stock (the "Shares"). Broker will have
discretionary authority to manage the amount of Shares to be sold, the Sales
price of the Shares and the timing of Sales of Shares, but at no time shall the
Shares sold on any day exceed the volume limitations set forth as follows:

 

·If the daily volume is less than 50,000 shares, then the Broker shall not
effect Sales of the Shares that would exceed 10% of the total daily volume;

·If the daily volume is greater than 50,000 but less than 200,000, than the
Broker shall not effect Sales of the Shares that would exceed 20% of the total
daily volume;

·If the daily volume is greater than 200,000 but less than 500,000, then the
Broker shall not effect Sales of the Shares that would exceed 25% of the total
daily volume;

·If the daily volume is greater than 500,000, then the Broker shall not effect
Sales of the Shares that would exceed 30% of the total daily volume; or

·The volume limitations set forth for affiliates under Rule 144 or the
Securities Exchange Act of 1934.

 

2. Effective Date; Term. The Sales Plan shall become effective on March 16th,
2012. The Sales Plan shall expire March 15th, 2013 if not terminated earlier
under Section 3.

 

3. Termination.

 

3.1. Automatic Termination. The Sales Plan shall terminate upon the happening of
any of the following events: (i) the death of disability of the Seller; (ii) a
merger, acquisition or reorganization of the Issuer where the Issuer is not the
surviving entity; (iii) closing of the Broker's trading window; and (iv) any
violation of Rule 144, Section 16 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), Rule 10b-18 of the Exchange Act, Regulation M of
the Exchange Act or other law or regulation.

 

3.2. Voluntary Termination. The Seller may terminate the Sales Plan at any time
but a new sales plan would not be allowed for 90 days from the date of voluntary
termination by the Seller. Seller and Broker understand that Seller may
terminate this Sales Plan at any time by providing written notice to Broker as
provided herein.

 

4. Disruption. Seller understands that Broker may not be able to effect the
Sales Plan due to a marker disruption or a legal, regulatory or contractual
restriction applicable to Broker. If any Sales cannot be executed as required
under Section 1 due to a market disruption, a legal, regulatory or contractual
restriction applicable to Broker or any other event, Broker shall effect such
Sale as promptly as practical after the cessation or termination of such market
disruption, applicable restriction or other event.

 

1

 

 

5. Suspension of Sales Plan. Seller and Broker understand and agree that this
Sales Plan shall be suspended (a "Plan suspension") immediately upon receipt by
Broker of written notice from Seller or Issuer, stating that Issuer has imposed
trading restrictions on Seller that do not permit the execution of Sales
pursuant to this Sales Plan. The Plan Suspension shall terminate upon written
notice from the Issuer or Issuer's representative providing notice of the Plan
Suspension and Broker shall resume following the terms of this Sales Plan as
promptly as practical.

 

6. Seller Representations, Warranties and Covenants.

 

6.1. Seller represents and warrants that, at the time of entering into this
Sales Plan, he is not aware of material, nonpublic information with respect to
the Issuer or any securities of the Issuer (including the Shares) and is
entering into this Sales Plan in good faith and not as part of a plan or scheme
to evade the prohibitions of Rule 10b5-1 of the Exchange Act.

 

6.2. It is the intent of the parties that this Sales Plan comply with the
requirements of Rule 10b5-1(c)(I)(i)(B) under the Exchange Act and this Sales
Plan shall be interpreted to comply with the requirements of Rule 10b5-1(c). The
Seller has had an opportunity to consult with Seller's own advisors as to the
legal, tax, business, financial, accounting and related aspects of this Sales
Plan, including potential application of Section 16(b) of the Exchange Act to
any transaction (whether or not under this Sales Plan) engaged in by Seller or
on Seller's behalf. Seller has not relied upon Broker or any person affiliated
with Broker in connection with Seller's adoption or implementation of this Sales
Plan, and Seller acknowledges that Seller has not received or relied on any
representations from Broker concerning this Sales Plan's compliance with Rule
10b5-1.

 

6.3. Seller authorizes Broker and its agents and representatives to make inquiry
of the Issuer, the Issuer's transfer agent or counsel of which Broker may deem
advisable in connection with the proposed sale of the security.

 

6.4. Seller understands that he will receive the proceeds of any Sale only if
and when the shares sold are received by Broker in good deliverable form and no
earlier than settlement date.

 

6.5. Seller agrees to make all filings, if any, required under Sections 13(d)
and 16 of the Exchange Act as applicable.

 

6.6. Seller represents and warrants that he has obtained the approval of the
Issuer's counsel to enter into this Sales Plan.

 

6.7. Seller agrees to provide Broker with a seller representation letter prior
to the commencement of this Sales Plan.

 

7. Broker's Representations, Warranties and Covenants.

 

7.1. Broker agrees to conduct all Sales in accordance with the plan of
distribution and manner of sale requirements of the Registration Statement or
Rule 144, whichever is applicable to the Sale. If Sales are made under Rule 144,
Broker will comply with the then applicable volume limitation under Rule 144,
assuming Broker's Sales under this Sales Plan are the only sales subject to that
limitation and Seller agrees not to take, and agrees to cause any person or
entity with which he or she would be required to aggregate sales of Shares
pursuant to paragraph (a)(2) or (e) of Rule 144 not to take, any action that
would cause the Sales not to comply with Rule 144.

 

7.2. If Sales are made under Rule 144, Broker will be responsible for completing
and filing on behalf of the Seller the required Form 144s. Seller agrees to
complete, execute and deliver to Broker a Form 144 for Sales to be effected
under this Sales Plan at such times and in such number of copies as Broker may
request, and each Form 144 will include the following footnote: "The Shares
covered by this Form 144 are being sold pursuant to a Rule 10b5-1 trading
arrangement dated March 16, 2012 and the representation below regarding the
seller's knowledge of material information speaks as of the adoption of that
trading arrangement." Following such delivery, Broker agrees to file each such
Form 144 on behalf of Seller as required by applicable law. Seller acknowledges
that Broker will have no obligation to complete or file forms 144 on behalf of
Seller for any sales made outside of this Sales Plan, except where Seller has
advised Broker of any such sales.

 

2

 

 

8. Section 16 Reporting Requirements. Broker agrees to assist Seller with
Seller's reporting obligations under Section 16 of the Exchange Act and has
implemented procedures for reporting and will report to both Seller and the
Issuer's contact, as provided by the Seller, all of the relevant trade details
of any sale no later than by the close of the first business day after the date
of execution of such Sale. Such trade details will be provided in accordance
with the notice provisions of this Sales Plan. PLEASE NOTE: THE SELLER CONTINUES
TO BE RESPONSIBLE FOR TIMELY FILING ALL REQUIRED FORMS.

 

Broker will provide an electronic or facsimile confirmation to an address
provided by Seller. Seller will be responsible for providing Broker with an
e-mail address or facsimile number for Issuer contacts to coordinate the receipt
of confirmation and where they can be reached. In addition, the Seller will be
responsible for changing or updating that contact information with Broker as
necessary.

 

9. Modification. Seller understands that this Sales Plan may not be amended with
respect to any material non-public information or during periods specified by
Issuer as restricted.

 

10. Choice of Law. This Sales Plan and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of Florida
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws.

 

11. Exclusive Jurisdiction and Venue. The parties agree that the Courts of the
County of Seminole, State of Florida shall have sole and exclusive jurisdiction
and venue for the resolution of all disputes arising under the terms of this
Sales Plan and the transactions contemplated herein.

 

12. Indemnification. Seller agrees to indemnify, defend, save and hold harmless
Broker and its directors, officers, employees, attorneys, and affiliates from
and against all claims, losses, damages, and liabilities arising out of or
attributable to Broker's actions taken or not taken in compliance with this
Sales Plan or arising out of or attributable to any breach by Seller of this
Sales Plan or any violation by Seller of applicable laws or regulations. This
indemnification shall survive termination of this Sales Plan.

 

13. Entire Agreement. This Sales Plan shall constitute the entire agreement
between the parties hereto with respect to the transactions contemplated hereby.

 

14. Incorporation of Recitals. The recitals set forth on page one of this
Agreement are incorporated into this Agreement by this reference.

 

15. Invalid Provisions. If any provision hereof is held to be illegal, invalid
or unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Sales Plan shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance wherefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically by the Broker as a part hereof a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.

 

16. Attorneys' Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this Sales
Plan, the prevailing party in any such proceeding shall be entitled to recover
from the losing party its costs of suit, including reasonable attorneys' fees,
as may be fixed by the court.

 

17. Counterparts. This Sales Plan may be executed in several counterparts and it
shall not be necessary for each party to execute each of such counterparts, but
when all of the parties have executed and delivered one of such counterparts,
the counterparts, when taken together, shall be deemed to constitute one and the
same instrument, enforceable against each party in accordance with its terms.

 

3

 

 

IN WITNESS WHEREOF, the undersigned have signed this Sales Plan as of the date
written above.

 

 

 



SELLER   BROKER           Mark Lee Mroczkowski   Merrimac Corporate Securities,
Inc.       A New Hampshire corporation                   Seller:   By:        
Its:    



 





4





 